DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 6/16/2021 has been entered. Claims 1-20 remain pending in the application. 


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Prabaker et al. (US Patent Application Publication 2012/0143817), referred to as Prabaker herein.
Boenau et al. (US Patent Application Publication 2015/0234792), referred to as Boenau herein.
Brasket et al. (US Patent Application Publication 2018/0260366), referred to as Brasket herein.
Luo et al. (US Patent Application Publication 2015/0248384), referred to as Luo herein.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabaker in view of Brasket in further view of Luo.


Regarding claim 1, Prabaker discloses a content development management system, comprising at least one server computer in communication with a plurality of user computers over a network environment, the at least one server computer including at least one processor programmed or configured to (Prabaker, Figs. 1-2 with ¶0049, ¶0068-¶0072, ¶0080 – multi-tenant database system including application servers including processors executing instructions stored on hardware computer readable media, user clients connected via a computer network receiving server content):
distribute a content development platform to a plurality of different entities, each entity of the plurality of entities comprising a plurality of users (Prabaker, Fig. 1B with ¶0049-¶0050, ¶0074, ¶0077 – tenant space includes user storage for users associated with tenants. ¶0038 – document collaboration);
receive a 

such that other entities of the plurality of entities cannot access the first modification; and allow access to the first modification to the first content from authorized users of the first entity (Prabaker, ¶0068 – tenant users do not have access to other tenants’ data. Figs. 26-29 with ¶0039, ¶0045, ¶0437 – private group access to a social file. ¶0053-¶0056, ¶0230 – collaborative record modification).
However, Prabaker appears not to expressly disclose the elements in strikethrough above. However, in the same field of endeavor, Brasket discloses a collaborative workspace environment including document editing (Brasket, Abstract and ¶0002) in a multi-tenant environment (Brasket, ¶0027),
receive a check-out request from a first user associated with a first entity of the plurality of entities for first content sored in a database; in response to granting the check-out request, lock the first content, allowing only the first user of the plurality of users to modify the first content (Brasket, ¶0032, ¶0068-¶0070 – sections of a document under editing can be locked so that other users cannot also 
receive, from the first user, modified first content comprising a first modification to the first content; receive a check-in request from the first user (Brasket, ¶0032, ¶0068-¶0070 – When the user selects or acknowledges the tag, the lock is removed);.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the access control of Prabaker to include locking and unlocking content based on the teachings of Brasket. The motivation for doing so would have been to enable users additional control when editing documents, thereby preventing inadvertent conflicting edits or styles, and improving efficiency by preventing duplicated work.
However, Prabaker as modified appears not to expressly disclose determining that an administrator authorizes the request.
However, in the same field of endeavor, Luo discloses a collaborative document editing system (Luo, Abstract and ¶0001), including
grant the collaboration request based on determining that an administrator authorizes the request (Luo, ¶0048 – user selects a document to edit. The system checks access rights to determine the portions of the document the user has access to download and modify. If the user is determined to have access, the request is granted. ¶0055 – owner (administrator) determines authorization for portions of the shared document. See also ¶0058);
receive, from the first user, modified first content comprising a first modification to the first content; receive a check-in request from the first user; in response to receiving the check-in request from the first user for the modified first content, store the modified first content in the database as a separate entry from the first content (Luo, ¶0049 – user submits modification proposal for the portion 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the access control of Prabaker to include determining that an administrator grants the check-out request based on the teachings of Luo. The motivation for doing so would have been to more easily control user access to specific portions of documents or across many documents, and to more efficiently and effectively manage document versions (Luo, ¶0003-¶0004 and ¶0055).

Regarding claim 2, Prabaker as modified discloses the elements of claim 1 above, and further discloses wherein the content development platform comprises a plurality of activity templates (Prabaker, ¶0470 – social file type includes metadata templates and can include multiple social files of type “Branding Template”).

Regarding claim 4, Prabaker as modified discloses the elements of claim 1 above, and further discloses wherein the at least one processor is further programmed or configured to: receive a second check-out request from a second user associated with a second entity of the plurality of entities for second content stored in a database (Prabaker, Fig. 20 with ¶0453-¶0456 – user requests to perform an action with respect to a social file. Authorization to perform the action is verified before the action is allowed);
in response to receiving the second check-out request from the second user, grant the second check-out request based on determining that the second content is not checked out; in response to granting the second check-out request, lock the second content, allowing only the second user of the plurality of users to modify the second content (Brasket, ¶0032, ¶0068-¶0070 – sections of a document 
receive, from the second user, modified second content comprising a modification to the second content; receive a second check-in request from the second user, and in response to receiving the second check-in request from the second user for the modified second content, store the modified second content in the database as a separate entry from the second content (Prabaker, ¶0036-¶0038, ¶0051, ¶0068, ¶0373, ¶0411 – collaborative document editing and version management. File objects, Social files include documents. Database system stores object data. ¶0043-¶0047 – collaborative editing resulting a new version reflecting updates. Luo, ¶0049 – user submits modification proposal for the portion of the share document. The document owner determines whether to implement the modification proposal. ¶0097-¶0099 – modifications are saved as new versions).

Regarding claim 5, Prabaker as modified discloses the elements of claim 1 above, and further discloses wherein the at least one processor is further programmed or configured to: receive, from the first user associated with the first entity of the plurality of entities, a second modification to the first content; store the second modification to the first content in a database in association with the first entity (Prabaker, ¶0034 – database environment. ¶0074 – tenant data stored in various databases. ¶0036-¶0038, ¶0051, ¶0068, ¶0373, ¶0411 – collaborative document editing and version management. File objects, Social files include documents. Database system stores object data. ¶0043-¶0047 – collaborative editing resulting a new version reflecting updates. ¶0114 – records are stored in the database. ¶0053-¶0056 – collaborative record modification. See also ¶0034, ¶0058, ¶0243-¶0244, ¶0341, ¶0403 – feed tracks updates about changes of database items including social files);
and receive, from the first user associated with the first entity of the plurality of entities, a request to restore the first modification to the first content, replacing the second modification to the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the versions of Prabaker as modified to include reverting to previous versions based on the teachings of Luo. The motivation for doing so would have been to enable users and owners to more efficiently fix an unwanted modification which has been implemented.

Regarding claim 6, Prabaker as modified discloses the elements of claim 1 above, and further discloses wherein the at least one processor is further programmed or configured to: store an interactive asset in a database in association with the first entity; link the interactive asset to the first content; and display the interactive asset in the first content when accessed by an end-user (Prabaker, ¶0036-¶0038, ¶0051, ¶0068, ¶0373, ¶0411 – collaborative document editing and version management. File objects, Social files are linked to the content they contain. ¶0053-¶0056 – collaborative record modification. Records are linked to the content they contain. ¶0035 – feed links to data or records. ¶0036, ¶0355 – social files provide access to files capable of being viewed on the device. ¶0232, ¶0240, ¶0243 – records can be viewed. ¶0052-¶0053, ¶0256 – feeds can be viewed and modified, and are stored in the database).

Regarding claim 7, Prabaker as modified discloses the elements of claim 6 above, and further discloses wherein the at least one processor is further programmed or configured to: link the interactive asset to a second content; receive a modification to the interactive asset; and display the modification to the interactive asset in both the first content and the second content when accessed by the end-user 

Regarding claim 8, Prabaker discloses a computer-implemented method of content development management, comprising: distributing, with at least one processor (Prabaker, Figs. 1-2 with ¶0049, ¶0068-¶0072, ¶0080 – multi-tenant database system including application servers including processors executing instructions stored on hardware computer readable media, user clients connected via a computer network receiving server content),
a content development platform to a plurality of different entities, each entity of the plurality of entities comprising a plurality of users (Prabaker, Fig. 1B with ¶0049-¶0050, ¶0074, ¶0077 – tenant space includes user storage for users associated with tenants. ¶0038 – document collaboration);
receiving a 

such that other entities of the plurality of entities cannot access the first modification; and allowing, with the at least one processor, access to the first modification to the first content from authorized users of the first entity (Prabaker, ¶0068 – tenant users do not have access to other tenants’ data. Figs. 26-29 with ¶0039, ¶0045, ¶0437 – private group access to a social file. ¶0053-¶0056, ¶0230 – collaborative record modification).
However, Prabaker appears not to expressly disclose the elements in strikethrough above. However, in the same field of endeavor, Brasket discloses a collaborative workspace environment including document editing (Brasket, Abstract and ¶0002) in a multi-tenant environment (Brasket, ¶0027),
receive a check-out request from a first user associated with a first entity of the plurality of entities for first content sored in a database; in response to granting the check-out request, lock the first 
receive, from the first user, modified first content comprising a first modification to the first content; receive a check-in request from the first user (Brasket, ¶0032, ¶0068-¶0070 – When the user selects or acknowledges the tag, the lock is removed);.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the access control of Prabaker to include locking and unlocking content based on the teachings of Brasket. The motivation for doing so would have been to enable users additional control when editing documents, thereby preventing inadvertent conflicting edits or styles, and improving efficiency by preventing duplicated work.
However, Prabaker as modified appears not to expressly disclose determining that an administrator authorizes the request.
However, in the same field of endeavor, Luo discloses a collaborative document editing system (Luo, Abstract and ¶0001), including
grant the collaboration request based on determining that an administrator authorizes the request (Luo, ¶0048 – user selects a document to edit. The system checks access rights to determine the portions of the document the user has access to download and modify. If the user is determined to have access, the request is granted. ¶0055 – owner (administrator) determines authorization for portions of the shared document. See also ¶0058);
receive, from the first user, modified first content comprising a first modification to the first content; receive a check-in request from the first user; in response to receiving the check-in request from the first user for the modified first content, store the modified first content in the database as a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the access control of Prabaker to include determining that an administrator grants the check-out request based on the teachings of Luo. The motivation for doing so would have been to more easily control user access to specific portions of documents or across many documents, and to more efficiently and effectively manage document versions (Luo, ¶0003-¶0004 and ¶0055).

Regarding claim 9, Prabaker as modified discloses the elements of claim 8 above, and further discloses wherein the content development platform comprises a plurality of activity templates (Prabaker, ¶0470 – social file type includes metadata templates and can include multiple social files of type “Branding Template”).

Regarding claim 11, Prabaker as modified discloses the elements of claim 8 above, and further discloses receiving a second check-out request from a second user associated with a second entity of the plurality of entities for second content stored in a database (Prabaker, Fig. 20 with ¶0453-¶0456 – user requests to perform an action with respect to a social file. Authorization to perform the action is verified before the action is allowed);
in response to receiving the second check-out request from the second user, granting the second check-out request based on determining that the second content is not checked out; in response to granting the second check-out request, locking the second content, allowing only the second user of the plurality of users to modify the second content (Brasket, ¶0032, ¶0068-¶0070 – sections of a 
receiving from the second user, modified content comprising a modification to the second content; receiving a second check-in request from the second user; and in response to receiving the second check-in request from the second user for the modified second content, storing the modified second content in the database as a separate entry from the second content (Prabaker, ¶0036-¶0038, ¶0051, ¶0068, ¶0373, ¶0411 – collaborative document editing and version management. File objects, Social files include documents. Database system stores object data. ¶0043-¶0047 – collaborative editing resulting a new version reflecting updates. Luo, ¶0049 – user submits modification proposal for the portion of the share document. The document owner determines whether to implement the modification proposal. ¶0097-¶0099 – modifications are saved as new versions).

Regarding claim 12, Prabaker as modified discloses the elements of claim 8 above, and further discloses receiving, from the first user associated with the first entity of the plurality of entities, a second modification to the first content; storing the second modification to the first content in a database in association with the first entity (Prabaker, ¶0034 – database environment. ¶0074 – tenant data stored in various databases. ¶0036-¶0038, ¶0051, ¶0068, ¶0373, ¶0411 – collaborative document editing and version management. File objects, Social files include documents. Database system stores object data. ¶0043-¶0047 – collaborative editing resulting a new version reflecting updates. ¶0114 – records are stored in the database. ¶0053-¶0056 – collaborative record modification. See also ¶0034, ¶0058, ¶0243-¶0244, ¶0341, ¶0403 – feed tracks updates about changes of database items including social files);

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the versions of Prabaker as modified to include reverting to previous versions based on the teachings of Luo. The motivation for doing so would have been to enable users and owners to more efficiently fix an unwanted modification which has been implemented.

Regarding claim 13, Prabaker as modified discloses the elements of claim 8 above, and further discloses storing, with the at least one processor, an interactive asset in a database in association with the first entity; linking, with the at least one processor, the interactive asset to the first content; and displaying, with the at least one processor, the interactive asset in the first content when accessed by an end-user (Prabaker, ¶0036-¶0038, ¶0051, ¶0068, ¶0373, ¶0411 – collaborative document editing and version management. File objects, Social files are linked to the content they contain. ¶0053-¶0056 – collaborative record modification. Records are linked to the content they contain. ¶0035 – feed links to data or records. ¶0036, ¶0355 – social files provide access to files capable of being viewed on the device. ¶0232, ¶0240, ¶0243 – records can be viewed. ¶0052-¶0053, ¶0256 – feeds can be viewed and modified, and are stored in the database).

Regarding claim 14, Prabaker as modified discloses the elements of claim 13 above, and further discloses linking, with the at least one processor, the interactive asset to a second content; receiving, 

Regarding claim 15, Prabaker discloses a computer program product of content development management, comprising at least one non-transitory computer-readable medium including program instructions that, when executed by at least one processer, cause the at least one processor to (Prabaker, Figs. 1-2 with ¶0049, ¶0068-¶0072, ¶0080 – multi-tenant database system including application servers including processors executing instructions stored on hardware computer readable media, user clients connected via a computer network receiving server content):
distribute a content development platform to a plurality of different entities, each entity of the plurality of entities comprising a plurality of users (Prabaker, Fig. 1B with ¶0049-¶0050, ¶0074, ¶0077 – tenant space includes user storage for users associated with tenants. ¶0038 – document collaboration);


such that other entities of the plurality of entities cannot access the first modification; and allow access to the first modification to the first content from authorized users of the first entity (Prabaker, ¶0068 – tenant users do not have access to other tenants’ data. Figs. 26-29 with ¶0039, ¶0045, ¶0437 – private group access to a social file. ¶0053-¶0056, ¶0230 – collaborative record modification).
However, Prabaker appears not to expressly disclose the elements in strikethrough above. However, in the same field of endeavor, Brasket discloses a collaborative workspace environment including document editing (Brasket, Abstract and ¶0002) in a multi-tenant environment (Brasket, ¶0027),

receive, from the first user, modified first content comprising a first modification to the first content; receive a check-in request from the first user (Brasket, ¶0032, ¶0068-¶0070 – When the user selects or acknowledges the tag, the lock is removed);.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the access control of Prabaker to include locking and unlocking content based on the teachings of Brasket. The motivation for doing so would have been to enable users additional control when editing documents, thereby preventing inadvertent conflicting edits or styles, and improving efficiency by preventing duplicated work.
However, Prabaker as modified appears not to expressly disclose determining that an administrator authorizes the request.
However, in the same field of endeavor, Luo discloses a collaborative document editing system (Luo, Abstract and ¶0001), including
grant the collaboration request based on determining that an administrator authorizes the request (Luo, ¶0048 – user selects a document to edit. The system checks access rights to determine the portions of the document the user has access to download and modify. If the user is determined to have access, the request is granted. ¶0055 – owner (administrator) determines authorization for portions of the shared document. See also ¶0058);

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the access control of Prabaker to include determining that an administrator grants the check-out request based on the teachings of Luo. The motivation for doing so would have been to more easily control user access to specific portions of documents or across many documents, and to more efficiently and effectively manage document versions (Luo, ¶0003-¶0004 and ¶0055).

Regarding claim 16, Prabaker as modified discloses the elements of claim 15 above, and further discloses wherein the content development platform comprises a plurality of activity templates (Prabaker, ¶0470 – social file type includes metadata templates and can include multiple social files of type “Branding Template”).

Regarding claim 18, Prabaker as modified discloses the elements of claim 15 above, and further discloses wherein the program instructions further cause the at least one processor to:  receive a second check-out request from a second user associated with a second entity of the plurality of entities for second content stored in a database (Prabaker, Fig. 20 with ¶0453-¶0456 – user requests to perform an action with respect to a social file. Authorization to perform the action is verified before the action is allowed);

receive a second check-in request from the second user; and in response to receiving the second check-in request from the second user for modified second content, store the modified second content in the database as a separate entry from the second content (Prabaker, ¶0036-¶0038, ¶0051, ¶0068, ¶0373, ¶0411 – collaborative document editing and version management. File objects, Social files include documents. Database system stores object data. ¶0043-¶0047 – collaborative editing resulting a new version reflecting updates. Luo, ¶0049 – user submits modification proposal for the portion of the share document. The document owner determines whether to implement the modification proposal. ¶0097-¶0099 – modifications are saved as new versions).

Regarding claim 19, Prabaker as modified discloses the elements of claim 15 above, and further discloses wherein the program instructions further cause the at least one processor to: receive, from the first user associated with the first entity of the plurality of entities, a second modification to the first content; store the second modification to the first content in a database in association with the first entity; (Prabaker, ¶0034 – database environment. ¶0074 – tenant data stored in various databases. ¶0036-¶0038, ¶0051, ¶0068, ¶0373, ¶0411 – collaborative document editing and version management. File objects, Social files include documents. Database system stores object data. ¶0043-¶0047 – collaborative editing resulting a new version reflecting updates. ¶0114 – records are stored in the 
and receive, from the first user associated with the first entity of the plurality of entities, a request to restore the first modification to the first content, replacing the second modification to the first content with the first modification to the first content (Luo, ¶0046, ¶0060, ¶0085, ¶0087, ¶0201 – owners can request the system to revert to a previous version of the document, reversing the modifications performed. ¶0054 – owners can be users and users can be owners).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the versions of Prabaker as modified to include reverting to previous versions based on the teachings of Luo. The motivation for doing so would have been to enable users and owners to more efficiently fix an unwanted modification which has been implemented.

Regarding claim 20, Prabaker as modified discloses the elements of claim 15 above, and further discloses wherein the program instructions further cause the at least one processor to: store an interactive asset in a database in association with the first entity; link the interactive asset to the first content; display the interactive asset in the first content when accessed by an end- user (Prabaker, ¶0036-¶0038, ¶0051, ¶0068, ¶0373, ¶0411 – collaborative document editing and version management. File objects, Social files are linked to the content they contain. ¶0053-¶0056 – collaborative record modification. Records are linked to the content they contain. ¶0035 – feed links to data or records. ¶0036, ¶0355 – social files provide access to files capable of being viewed on the device. ¶0232, ¶0240, ¶0243 – records can be viewed. ¶0052-¶0053, ¶0256 – feeds can be viewed and modified, and are stored in the database);
.



Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabaker in view of Brasket in further view of Luo in further view of Boenau.

Regarding claim 3, Prabaker as modified discloses the elements of claim 1 above, and further discloses wherein the at least one processor is further programmed or configured to: receive, from the first user, a publication request associated with the first modification to the first content; 
However, Prabaker appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Boenau discloses a network based document editing and publishing system with various access permissions and templates (Boenau, ¶0005, ¶0078-¶0080, ¶0083, ¶0088),
including queue the publication request in a publication queue; and in response to an input from an administrative user, publish the first modification to the first content (Boenau, Figs. 26-27 with ¶0132-¶0138).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the publishing and version approval of Prabaker as modified to include a publication approval queue for administrative approval based on the teachings of Boenau. The motivation for doing so would have been to more effectively control version quality and dissemination, and enable additional control of the look and feel of accessible documents (Boenau, ¶0004, ¶0147), and to reduce confusion and inefficiency by avoiding circulation of unapproved documents by formalizing the approval process.

Regarding claim 10, Prabaker as modified discloses the elements of claim 8 above, and further discloses receiving, from the first user, a publication request associated with the first modification to the first content; 

including queue the publication request in a publication queue; and in response to an input from an administrative user, publish the first modification to the first content (Boenau, Figs. 26-27 with ¶0132-¶0138).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the publishing and version approval of Prabaker as modified to include a publication approval queue for administrative approval based on the teachings of Boenau. The motivation for doing so would have been to more effectively control version quality and dissemination, and enable additional control of the look and feel of accessible documents (Boenau, ¶0004, ¶0147), and to reduce confusion and inefficiency by avoiding circulation of unapproved documents by formalizing the approval process.

Regarding claim 17, Prabaker as modified discloses the elements of claim 15 above, and further discloses wherein the program instructions further cause the at least one processor to: receive, from the first user, a publication request associated with the first modification to the first content; 
However, Prabaker appears not to expressly disclose the limitations shown in strikethrough above. However, in the same field of endeavor, Boenau discloses a network based document editing and 
including queue the publication request in a publication queue; and in response to an input from an administrative user, publish the first modification to the first content (Boenau, Figs. 26-27 with ¶0132-¶0138).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the publishing and version approval of Prabaker as modified to include a publication approval queue for administrative approval based on the teachings of Boenau. The motivation for doing so would have been to more effectively control version quality and dissemination, and enable additional control of the look and feel of accessible documents (Boenau, ¶0004, ¶0147), and to reduce confusion and inefficiency by avoiding circulation of unapproved documents by formalizing the approval process.



Response to Arguments
Applicant’s arguments, filed 6/16/2021, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175